                 Case 18-12456-gs        Doc 305       Entered 03/31/21 23:10:03           Page 1 of 1

NVB 9037 (Rev. 2/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                         BK−18−12456−gs
                                                                CHAPTER 11
 DESERT OASIS APARTMENTS, LLC


                                    Debtor(s)                   NOTICE OF FILING OFFICIAL
                                                                TRANSCRIPT AND OF DEADLINES
                                                                RELATED TO RESTRICTION AND
                                                                REDACTION




NOTICE IS GIVEN that a transcript has been filed on March 31, 2021 as referenced in the following document:


304 − Transcript regarding Hearing Held on 03/11/21. The transcript may be viewed at the Bankruptcy Court Clerk's
Office. For additional information, you may contact the Transcriber Access Transcripts, Telephone number
855−873−2223. Purchasing Party: Carlyon Cica Chtd. Redaction Request Due By 04/21/2021. Redacted Transcript
Submission Due By 05/3/2021. Transcript access will be restricted through 06/29/2021. (ACCESS TRANSCRIPTS,
LLC)


The deadline for filing a Request for Redaction is April 21, 2021.

If a Request for Redaction is filed, the redacted transcript is due May 3, 2021. If no such request is filed, the
transcript may be made available for remote electronic access upon expiration of the restriction period, which is June
29, 2021, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber, or you may view the
document at the clerk's office public terminal. The transcriber's contact information is available on the case docket, or
by calling the Help Desk at 1−866−232−1266. You may review the court's transcript policy on its web site:
www.nvb.uscourts.gov.



Dated: 3/31/21


                                                             Mary A. Schott
                                                             Clerk of Court
